ORDER
PER CURIAM.
On consideration of appellees’ petition for rehearing and rehearing en banc, the opposition thereto, appellees’ motion for leave to file reply to opposition to petition, and the lodged reply, it is
ORDERED by the merits division * that the petition for rehearing is denied. It is
FURTHER ORDERED that appellees’ motion for leave to file reply is granted and the Clerk is directed to file the lodged reply to opposition to petition; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellees’ petition for rehearing en banc is granted and that the opinion and judgment of May 4, 1993, 623 A.2d 1244 are hereby vacated. It is
*120FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before November 1, 1993.